Grant, J.
(after stating the facts). The instruction was correct, because:
1. The negligence which caused the plaintiff’s injury, if any, was that of an employe of Mr. Fisher, over whom the defendant had no control. The wall was not being torn down, but being built up. Defendant is not chargeable with negligence that any of these bricklayers might commit in throwing or dropping a brick from the building.
2. The doctrine of a safe place has no application here. The place was safe, and was only made unsafe by the negligent act of a third party, for which the defendant was not responsible.
Judgment affirmed.
Moore, C. J., and Carpenter, Montgomery, and Ostrander, JJ., concurred.